694 S.E.2d 767 (2010)
STATE of North Carolina
v.
John W. HOCKABOUT.
No. 22P10-2.
Supreme Court of North Carolina.
March 11, 2010.
John W. Hockabout, pro se.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.


*768 ORDER

Upon consideration of the petition filed on the 23rd of February 2010 by Defendant in this matter for Rehearing of Dismissal of Petition for Writ of Certiorari, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 11th of March 2010."